Citation Nr: 1418621	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-17 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for any acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and clinical depression.  

2.  Entitlement to a rating in excess of 20 percent for left shoulder pain status post posterior reconstruction.  

3.  Entitlement to a rating in excess of 10 percent prior to April 13, 2009, and in excess of 60 percent thereafter for tendon inflammation of the left hip.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to December 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for PTSD and clinical depression, denied a rating in excess of 10 percent for the Veteran's left hip disability, and awarded a 20 percent rating for his left shoulder disability.  

In July 2009, the Veteran entered a notice of disagreement as to the denial of service connection for PTSD and the propriety of the assigned ratings for his left hip and left shoulder disabilities.  In February 2010, the agency of original jurisdiction (AOJ) issued a statement of the case addressing only the issues of entitlement to service connection for PTSD and entitlement to a rating in excess of 20 percent for the left shoulder disability.  The Veteran submitted a timely substantive appeal regarding all three issues in April 2010.  Importantly, he pointed out that the statement of the case erroneously failed to address the issue regarding the propriety of the rating assigned to his left hip disability.  Such substantive appeal also indicated the Veteran's desire to appeal the denial of service connection for "PTSD/Mental Issues."  In May 2011, the AOJ issued a rating decision awarding a 60 percent rating for the Veteran's left hip disability as of April 13, 2009, and a statement of the case pertaining to such issue.  Also in May 2011, the AOJ issued a supplemental statement of the case regarding the PTSD and left shoulder issues.  No subsequent substantive appeal regarding the issue of entitlement to an increased rating for a left hip disability was received.

In an October 2013 letter and a November 2013 rating decision regarding a separate issue, the Veteran was informed that his claim pertaining to his left hip disability was currently on appeal.  Thereafter, later in November 2013, the Veteran was then informed that his claim for an increased rating for his left hip disability was not on appeal as he did not submit a timely substantive appeal.

In regarding to the Veteran's claim for an increased rating for his left hip disability, the Board recognizes that he submitted a substantive appeal prior to the issuance of the statement of the case.  The express writing of 38 U.S.C.A. § 7105(a)  (West 2002) states that "appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished."  In Archbold v. Brown, 9 Vet. App. 124, 132 (1996), however, the United States Court of Appeals for Veterans Claims (Court) found that the issuance of a statement of the case is not an absolute requirement for acceptance of a substantive appeal.  Where a written statement specifically identifies the issues appealed and contains specific arguments as to the errors made by the RO in denying the claim, the Court found that the statement meets the requirement for a timely filed substantive appeal, even if it is filed prior to the issuance of the statement of the case.  The Board notes that the Veteran's April 2010 substantive appeal was received within the one-year appeal period of the issuance of the May 2009 rating decision, identified the issue of entitlement to an increased rating for his left hip disability, and demonstrated the Veteran's intent to move forward with the claim.  Given the foregoing, the Board concludes that all of the elements necessary for a perfected appeal on the issue was completed at that time.  Therefore, it is properly before the Board.

Furthermore, as previously noted, a May 2011 rating decision, increased the Veteran's rating for his left hip disability to 60 percent, effective April 13, 2009.  On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue remains in appellate status and has been characterized as shown on the first page of this decision.

Pertaining to the Veteran's claim for service connection for PTSD and clinical depression, the Board notes that the May 2009 rating decision denied service connection for such disorders separately and, while he only entered a notice of disagreement as to the denial of service connection for PTSD in July 2009, his April 2010 substantive appeal arguing for service connection for "PTSD/Mental Issues" may be liberally construed as a timely notice of disagreement as to his clinical depression.  Moreover, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that such claims should be recharacterized broadly as single claim of  entitlement to service connection for an acquired psychiatric disorder, to include PTSD and clinical depression.  To the extent that the AOJ has not addressed the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD since the May 2009 rating decision, such will be accomplished on remand in the readjudication of the expanded issue.

In his April 2010 substantive appeal (VA Form 9), the Veteran indicated that he wished to testify at a Board video-conference hearing before a Veterans Law Judge and requested a hearing before a Decision Review Officer (DRO) at the RO.  Thereafter, in the May 2011 statement of the case that addressed the Veteran's left hip claim, he was requested to clarify whether he still desired a DRO hearing.  No response was received.  As such, on remand, the Veteran will again be requested to clarify whether he desires a DRO hearing.  As relevant to his request for a Board hearing, the Veteran was informed in a February 2014 letter that such hearing had been scheduled for April 2014; however, he failed to appear for his hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. 
§§ 20.702(d), 20.704(d) (2013).
 
The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a November 2013 rating decision denying entitlement to a total disability rating based on individual unemployability (TDIU), they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.     

The Board further observes that a November 2013 VA examination report referable to the Veteran's left hip disability was associated with the record after the issuance of the May 2011 statement of the case.  While the Veteran has not waived AOJ consideration of such report, as his claim for an increased rating for his left hip disability is being remanded, the AOJ will have an opportunity to review such newly received evidence such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

As relevant to all claims on appeal, as noted in the Introduction, in his April 2010 substantive appeal (VA Form 9), the Veteran requested a hearing before a DRO at the RO.  Thereafter, in the May 2011 statement of the case that addressed the Veteran's left hip claim, he was requested to clarify whether he still desired a DRO hearing.  No response was received.  As such, on remand, the Veteran should be again requested to clarify whether he still desires a DRO hearing and, if so, he should be afforded such hearing.

Additionally, the Board notes that the November 2013 rating decision that denied entitlement to a TDIU referenced consideration of VA treatment records from the Palo Alto, California, VA facility dated from December 2008 to November 2013, which were electronically reviewed.  However, such records are not associated with either the paper or paperless claims files.  Additionally, only VA treatment records dated from December 2008 to January 2009 and a single June 2009 record are contained in the claims file.  Therefore, on remand, VA treatment records from such facility dated from January 2009 to the present should be obtained for consideration in the Veteran's appeal.  

Furthermore, the Veteran should be given an opportunity to identify any additional, outstanding VA or non-VA treatment records referable to his acquired psychiatric disorder, left hip disability, and left shoulder disability.  Thereafter, all identified records should be obtained for consideration in his appeal.  Specifically, a June 2010 private physician's letter noted treatment by a family practice physician, Dr. Schneiderman.  These records should be obtained and associated with the claims file, as the evidence of record indicates Dr. Schneiderman treated the Veteran for his psychiatric and physical impairments.  

A.  An Acquired Psychiatric Disorder, to include PTSD and Clinical Depression

The Veteran contends that he currently suffers from an acquired psychiatric disorder, to include PTSD, as a result of physical and mental abuse he underwent while assigned to a rehabilitation unit in service from June 2000 to December 2000.  The Board initially notes that the record reflects current diagnoses of depressive disorder, mood disorder, insomnia, and PTSD.

The Veteran's service treatment records document his assignment to the 30th Adjutant General Rehabilitation Unit at Fort Benning, Georgia.  Furthermore, the Veteran reported in his January 2009 stressor statement cruel treatment for an ingrown toenail by a physician's assistant wherein the affected toenail was painfully removed with pliers.  His service treatment records also document treatment for an ingrown toenail by this physician's assistant in February 2000.  An October 2009 statement from the Veteran's father noted the significant change in the Veteran following his military service.  He noted the Veteran suffered frequent bouts of intense depression, ennui, and anger when reminded of his time in the rehabilitation unit in service.  His father noticed tremors when the Veteran had a flashback about these events.  Additionally, in a June 2010 letter, a private physician, Dr. Donaldson stated that it was as likely as not that the Veteran's PTSD symptoms occurred when he was a soldier as a result of his injuries and while he was in rehab after those injuries. 

Therefore, in light of the current diagnoses of various acquired psychiatric disorders as well as the Veteran's, his father's, and Dr. Donaldson's statements indicating that such disorder is a result of ill-treatment while in the rehabilitation unit in service, the Board finds that the Veteran should be afforded a VA examination so as to determine the nature and etiology of his acquired psychiatric disorder.

Additionally, it also appears that there may be outstanding records referable to the Veteran's claim for service connection for an acquired psychiatric disorder.  Specifically, a December 2008 VA treatment note indicates treatment with a psychoanalyst and psychiatrist for seven to eight months in 2007 and 2008 in Oakland, California.  Furthermore, in his June 2010 letter, Dr. Donaldson noted that he had treated the Veteran since March 2010.  Dr. Donaldson also reported that the Veteran noted a diagnosis of PTSD and depression at the Marina Clinic in Marina, California.  The Board finds that remand is necessary to obtain these records.  

B.  Left Shoulder and Left Hip Disabilities

The Veteran contends that his left shoulder condition should be evaluated higher than 20 percent due to the fact that he suffers pain with any normal flexion.  He further contends that his left hip condition should be evaluated higher in light of the removal of a tendon in his left hip, which was incorrectly diagnosed by the March 2009 VA examiner.  

As noted above, treatment records from Dr. Schneiderman must be obtained.  Furthermore, the Veteran should be given the opportunity to identify any other treating sources.  

The Veteran was most recently afforded a VA examination in March 2009 to determine the nature and severity of his left shoulder disability and in November 2013 to determine the nature and severity of his left hip disability.  Therefore, after receiving all outstanding records, the AOJ should review the record and conduct any additionally indicated development, to include affording the Veteran a contemporaneous examination(s), deemed necessary for the adjudication of his claims.  

Finally, as indicated in the Introduction, in November 2013, the Veteran underwent a VA examination of his left hip, the report of which was received after the issuance of the May 2011 statement of the case.  Therefore, in the readjudication of his claim for an increased rating for his left hip disability, such examination report should be considered.     

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran clarify whether he still desires a DRO hearing and, if so, schedule him for his requested hearing.

2.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his left shoulder condition, left hip condition and any acquired psychiatric disorder, to specifically include treatment records from Dr. Donaldson, Dr. Schneiderman, the Marina Clinic in Marina, California, and the psychoanalyst and psychiatrist in Oakland, California in 2007 and 2008.  Thereafter, all identified records, to specifically include VA treatment records from the Palo Alto facility dated from January 2009 to the present.

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

(A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

(B)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of his military service, to specifically include the Veteran's allegation of personal assault, namely physical and mental abuse while in the rehabilitation unit.  

(C)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any such disorder is related to the Veteran's military service, to include his allegations of physical and mental abuse while in the rehabilitation unit.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's and his father's lay statements regarding onset and continuity of symptomatology as well as Dr. Donaldson's June 2010 opinion that it was as likely as not that the Veteran's PTSD symptoms occurred when he was a soldier as a result of his injuries and while he was in rehab after those injuries.  The rationale for any opinion offered should be provided.

4.  Also after receiving all outstanding records, the AOJ should review the record and conduct any additionally indicated development deemed necessary for the adjudication of the Veteran's claims for increased ratings for his left shoulder and left hip disabilities, to include affording the Veteran a contemporaneous examination(s).  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  With regard to the Veteran's claim for an increased rating for his left hip disability, such readjudication should include consideration of the November 2013 VA examination report.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



